Exhibit FOR IMMEDIATE RELEASE Company Contact: Investor Relations Contacts: Media Contact: AngioDynamics, Inc. D. Joseph Gersuk, CFO (800) 772-6446 x1608 jgersuk@AngioDynamics.com EVC Group, Inc. Doug Sherk / Donald Takaya (415) 896-6820 dsherk@evcgroup.com dtakaya@evcgroup.com EVC Group, Inc. Chris Gale (646) 201-5431 cgale@evcgroup.com AngioDynamics Announces Settlement of Patent Litigation with VNUS Medical Technologies QUEENSBURY, NY (June 3, 2008) – AngioDynamics, Inc. (NASDAQ: ANGO), a leading provider of innovative medical devices used by interventional radiologists, nephrologists and surgeons for the minimally invasive treatment of cancer and peripheral vascular disease, announced today that it has entered into an agreement that settles all patent litigation with VNUS Medical Technologies.Under the terms of the Settlement Agreement, AngioDynamics has agreed to pay VNUS Medical approximately $6.8 million and a royalty, payable quarterly, on U.S. sales of NeverTouch™ VenaCure®products from June 1, 2008 until the expiration date of the applicable patents.In exchange, VNUS Medical has granted AngioDynamics a non-exclusive and non-sublicenseable license to the applicable patents for use in endovenous laser therapy.All litigation between the parties will be dismissed. “This settlement with VNUS allows us to avoid the ongoing risks and expenses of a trial,” said Eamonn Hobbs, President and CEO of AngioDynamics.“More importantly, the settlement marks the end of our litigation in the endovenous laser market for the treatment of varicose veins.With this, we can now focus on this rapidly growing market without the distraction of litigation.” As a result of the settlement, AngioDynamics will record a litigation expense of approximately $6.8 million pre-tax and $4.2 after-tax in the fiscal fourth quarter of 2008, amounting to $0.17 per share.The amount of the on-going royalty is considered confidential information. In October 2005, VNUS Medical Technologies added AngioDynamics and Vascular Solutions to a lawsuit originally commenced against Diomed, alleging theirinfringement of patent numbers 6,258,084; 6,638,273; 6,752,803; and 6,769,433, all of which relate to the endovascular treatment of varicose veins. About
